Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 8, 2021.
Claims 1 and 2 are amended.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
an automated module for binding a cable bundle carried out based on defining guides according to eight parts of the automated module being arranged in two halves, the automated module configured to open and close around the cable bundle, and a lacing tape configured to be pushed between the eight parts once the automated module is closed, the lacing tape entering the automated module, the lacing tape being guided through a first return and a second return, and the lacing tape forming, between the first return and the second return, a first knot around the cable bundle, the first knot being followed by a second knot on the first knot
E. a first half of a guide for first introduction of the lacing tape and the second return thereof
F. a second half of the guide for the first introduction of the lacing tape and the second return thereof, provided with a first movement channel to a central plane
G. a first half of the guide for the first return of the lacing tape and a final exit thereof
H. a second half of the guide for the first return of the lacing tape and the final exit thereof, provided with a second movement channel to the central plane
D. penetrating the lacing tape from a first end of the automated module, forming a consecutive path of a first knot and a second knot, respectively, the first knot located around the cable bundle that is started once the lacing tape returns to the automated module through a second face opposite from a first face through which the lacing tape makes first access, followed by the second knot over the first knot, the second knot started after making a first return on the second face for accessing the automated module and exits the automated module through the second face opposite from a first entry 
E. once the lacing tape has formed a complete path associated with corresponding knots, a guide body for lacing tape which traces an outline of the cable bundle is removed, according to longitudinal movement in the direction of the cable bundle.
F. simultaneously to the previous step, a relative opening movement is carried out, that is also longitudinal to the cable bundle, of four solid elements of the automated module that stay above the cable bundle, in order for there to be a central channel which enables the relative opening movement, as the lacing tape is subsequently pulled upon forming the second knot, to be able to exit guides 
G. tightening the first knot keeping the automated module in a closed position, making use of corresponding motors turning in a direction wherein the first knot is tightened once the lacing tape does not find one or more guide bodies for the lacing tape as it passes, and the first knot is tensed around the cable bundle at a desired tension
H. tightening a second knot keeping the automated module in the closed position, once the first knot is tensioned, the second knot which stays above the first knot then tensed by rotating corresponding motors in a direction wherein they pull and, therefore, tighten the lacing tape in a controlled manner, causing the lacing tape to exit in two exits thereof from the automated module, from the guides thereof moved with respect to a central plane in order to be located over the central plane wherein the guides have freedom of movement to carry out the tensioning thereof around the first knot
J. opening eight solid elements making up the guide to be able to take the cable bundle out of a tied position thereof
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731